DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08-14-2020 and 05-15-2021, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2017/0346164) in view of Granholm (U.S. Patent No. 6,147,648).
Regarding claim 1, Kim teaches an electronic device (300/400) (fig. 3A-C, 4), comprising: a housing (410) including a first plate (440) (fig. 4, page 8, par [0120]) (see a front window 440 (which may be referred to as a first plate), a second plate (450) oriented in a direction opposite to the first plate (440) (fig. 4, page 8, par [0121]) (see  a rear window 450 (which may be referred to as a second plate facing substantially in a second direction opposite to the first direction)), and a side member surrounding a space between the first plate and the second plate (fig. 3A-B, 4, page 8-9, par [0123-0132]) (see a side member which at least partially surrounds a space between the first plate and the second plate); 
 an antenna structure (420/531) including at least one plane parallel to the first plate (440) and including a first antenna element disposed on the plane (fig. 4-5, 11A, page 8-10, 19, par [0123, 0128-0129, 0131, 0139, 0268]) (see the inner support structure 420 and may include an antenna device, and a first slot formed in the first conductive housing structure to operate as an antenna); and
 a wireless communication circuit electrically configured to transmit and receive a signal having a frequency range of: 2G (GSM850, EGSM, DCS, PCS), WCDMA, LTE and the like may implement 24 bands. 2 GHz to 3 GHz (page par [0214]), wherein the wireless communication circuit includes a plurality of electrical paths electrically connected to a plurality of points spaced apart from each other on the first antenna element (140/1141) (fig. 11-13, page 14, 19, par [0193, 0202, 0265]) (see first and second slot antennas 1140 and 1142 of FIG. 11A to FIG. 11D, and a communication circuit (an impedance matching circuit), and an opening facing in the first or second direction, and a wireless communication circuit electrically coupled to a portion of the first conductive member), respectively. 
But Kim does not mention the frequency range of 10 Ghz - 100 Ghz, and wherein the wireless communication circuit provides at least one phase difference between at least two signals from the plurality of points. 
However, Granholm teaches the antenna elements of the antenna array comprise probe-fed patches, preferably rectangular patches, more preferred, square patches.  Further, it is preferred that the feed probes are positioned at the axis of symmetry of the square or rectangular patches for mobile antenna , and the operating frequency of such antennas is within the range from 1 GHz to 100 Ghz (microwave and millimeter waves) (fig. 17, 21, col. 1, lines 19-32).
 	Granholm also teaches the wireless communication circuit provides at least one phase difference between at least two signals from the plurality of points (fig. 21, 27, col. 2, lines 25-34, and col. 21, lines 38-60) (see for two differently polarized signals to be radiated by or to be received from a microstrip antenna of the type having integral microstrip feed lines and resonant radiating patches of the above mentioned kind by utilization of dual polarized radiating patches in pairs with one of the polarized feeds being provided back-to-back between the spaced apart pair of patches by a feed line system that incorporates a 180.degree.  phase difference of the feeding signals).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Kim with Granholm, in order to provide the feeding network of the group comprises feed lines located underneath the patches and including of 180.degree, electrical length to provide the desired phase shift of the feeding signals.  
The upper and lower patches are fed by substantially identical signals are easier (see suggested by Granholm on col. 22, lines 61-65).  

Regarding claim 2, Granholm teaches wherein at least two of the plurality of points are symmetric with each other with respect to a center of the first antenna element (fig. 27, col. 16, lines 31-40) (see the plane of symmetry of the radiation patterns, and four antenna elements that are positioned in a substantially rectangular grid are said to be adjacent when a closed path connecting centres of the four adjacent antenna elements). 
 
Regarding claim 5, Kim teaches a substrate in which a plurality of insulation layers are laminated, wherein the first antenna element (420) is disposed on a first plane among the insulation layers  of the substrate (fig. 4, 11A, page 8-10, 19, par [0121, 0127, 0181, 0281]) (see antenna may be filled with an insulating material  layers, and As a material of the inner support structure 420, when a metal member and a non-metal member are used together, the inner support structure 420 may be formed in such a manner that the non-metal member is insert-injected to the metal member.  The inner support structure 420 may be disposed at a rear side ). 
 
Regarding claim 6, Kim teaches the wireless communication circuit is electrically connected to the first antenna element by using the electrical paths arranged to extend through the insulation layers of the substrate (fig. 4, 11-12, page 8, 14, par [0120-0121, 0193]) (see first and second slot antennas 1140 and 1142 of FIG. 11A to FIG. 11D.  The second slot antenna 1242 includes a second slot 1243 formed in an exterior metal frame 1220, a feeding portion (shown in FIG. 13) for supplying current to the 
exterior metal frame 1220, and a communication circuit (an impedance matching circuit)). 
 
Regarding claim 10, Granholm teaches a switching device configured to selectively switch the plurality of electrical paths (fig. 27, col. 1, lines 55-67, col. 2, lines 1-3) (see transmission of dual polarized signals to mobile/portable antennas, the mobile/portable antenna, typically, have propagated to the antenna along multiple paths, e.g. Signals of a given polarization travelling along different paths, by switching of the receiver to the signal of the other polarization).

Regarding claim 11, Granholm teaches at least one conductive pattern configured on a periphery of the first antenna element and electrically connected to the wireless communication circuit at least two points (fig. 3-4, 27, 34, 38, col. 4, lines 49-51, col. 8, lines 12-41) (see radiation pattern of a horizontally polarized antenna array with four antenna elements with mirrored feeding points, The feeding point 2, i.e. the position of the probe, is indicated as a small dot.  The probe connects the radiating patch antenna element to the feeding network.  Two principal radiation planes 3, 4 are indicated on FIG. 3 and will be referred to in the following as the azimuth plane 3 and the elevation plane 4, respectively.  The patch 1 is said to be horizontally polarized, as the patch 1 will radiate horizontally polarized electromagnetic waves in the azimuth plane) . 
 
Regarding claim 12, Granholm teaches the at least one conductive pattern comprises a dipole antenna (col. 15, lines 38-44) (see the antenna array may comprise individual antenna elements of any type or group of antenna dipole or aperture groups, antenna elements of phased arrays), 
or a folded dipole antenna (col. 15, lines 38-47) (see dipole or aperture groups, antenna elements of phased arrays, reflectarray antenna elements). 
Note: only one need to show.
 
Regarding claim 13, Kim teaches the at least one conductive pattern comprises a first conductive pattern and a second conductive pattern electrically connected to the wireless communication circuit (fig. 4-5, 12A-B, 16-17, page 1, par [0008]) (see the first conductive housing structure to operate as an antenna, a second slot formed between the first conductive housing structure and the ground plane to operate as an antenna, a third slot disposed at the rear case to face the second slot to operate as an antenna, a feeding portion formed in the first conductive housing structure to feed each of the first slot, the second slot, and the third slot, and an impedance matching circuit connected to the feeding portion). 
 
Regarding claim 14, Kim teaches a substrate including a first surface oriented toward the first plate and a second surface oriented toward the second plate, wherein the first antenna element is disposed on the second surface (fig. 4-5, 11A, page 8-10, 14, 19, par [0123, 0128-0129, 0131, 0139, 0268]) (see the inner support structure 420 and may include an antenna device, and a first slot formed in the first conductive housing structure to operate as an antenna). 
 
Regarding claim 15, Kim teaches the first antenna element comprises a metal pattern formed on a substrate (fig. 4-5) a metal plate attached to the substrate (fig., 4-5), a flexible printed circuit board (460) (FPCB) (fig. 4-5, page 8, par [0120]) (see a printed circuit board (PCB) 460, an inner support structure 420), 
or a conductive paint applied to the substrate (fig. 4-5, page 1, par [0008-0009]).
Note: only one need to show.

Allowable Subject Matter
Claims 3-4 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding dependent claim 3, Kim teaches an electronic device (300/400) (fig. 3A-C, 4), comprising: a housing (410) including a first plate (440) (fig. 4, page 8, par [0120), a second plate (450) oriented in a direction opposite to the first plate (440) (fig. 4, page 8, par [0121]), and a side member surrounding a space between the first plate and the second plate (fig. 3A-B, 4, page 8-9, par [0123-0132]);
 an antenna structure (420/531) including at least one plane parallel to the first plate (440) and including a first antenna element disposed on the plane (fig. 4-5, 11A, page 8-10, 19, par [0123, 0128-0129, 0131, 0139, 0268]). And
Granholm teaches a switching device configured to selectively switch the plurality of electrical paths (fig. 27, col. 1, lines 55-67, col. 2, lines 1-3), and 
Granholm teaches at least one conductive pattern configured on a periphery of the first antenna element and electrically connected to the wireless communication circuit at least two points (fig. 3-4, 27, 34, 38, col. 4, lines 49-51, col. 8, lines 12-41). 
The above prior art of record, however, fail to disclose or render obvious: the first antenna element is symmetric with respect to a line crossing a center of the first antenna element, and wherein the plurality of points comprise a first point disposed at one side of the first antenna element with respect to the line, and a second point disposed to be symmetric with the first point at another side with respect to the line, as specified in the claim 3. 

Regarding dependent claim 7, Kim teaches an electronic device (300/400) (fig. 3A-C, 4), comprising: a housing (410) including a first plate (440) (fig. 4, page 8, par [0120), a second plate (450) oriented in a direction opposite to the first plate (440) (fig. 4, page 8, par [0121]), and a side member surrounding a space between the first plate and the second plate (fig. 3A-B, 4, page 8-9, par [0123-0132]);
 an antenna structure (420/531) including at least one plane parallel to the first plate (440) and including a first antenna element disposed on the plane (fig. 4-5, 11A, page 8-10, 19, par [0123, 0128-0129, 0131, 0139, 0268]). And
Granholm teaches a switching device configured to selectively switch the plurality of electrical paths (fig. 27, col. 1, lines 55-67, col. 2, lines 1-3), and 
Granholm teaches at least one conductive pattern configured on a periphery of the first antenna element and electrically connected to the wireless communication circuit at least two points (fig. 3-4, 27, 34, 38, col. 4, lines 49-51, col. 8, lines 12-41). 
The above prior art of record, however, fail to disclose or render obvious: the electrical paths are electrically connected to at least two conductive pads correspondingly arranged on a second plane different from the first plane among the insulation layers of the substrate, and wherein the at least two conductive pads are located such that the pads can be capacitively coupled to the first antenna element, as specified in the claim 7. 

Regarding dependent claim 8, Kim teaches an electronic device (300/400) (fig. 3A-C, 4), comprising: a housing (410) including a first plate (440) (fig. 4, page 8, par [0120), a second plate (450) oriented in a direction opposite to the first plate (440) (fig. 4, page 8, par [0121]), and a side member surrounding a space between the first plate and the second plate (fig. 3A-B, 4, page 8-9, par [0123-0132]);
 an antenna structure (420/531) including at least one plane parallel to the first plate (440) and including a first antenna element disposed on the plane (fig. 4-5, 11A, page 8-10, 19, par [0123, 0128-0129, 0131, 0139, 0268]). And
Granholm teaches a switching device configured to selectively switch the plurality of electrical paths (fig. 27, col. 1, lines 55-67, col. 2, lines 1-3), and 
Granholm teaches at least one conductive pattern configured on a periphery of the first antenna element and electrically connected to the wireless communication circuit at least two points (fig. 3-4, 27, 34, 38, col. 4, lines 49-51, col. 8, lines 12-41). 
The above prior art of record, however, fail to disclose or render obvious: a second antenna element disposed on a third plane among the insulation layers, spaced apart from the first antenna element, wherein at least two second conductive pads are arranged between the first antenna element and the second antenna element, and wherein the second antenna element is located such that second antenna element can be capacitively coupled to the at least two second conductive pads, specified in the claim 8. 
 
Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        January 5, 2022